DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/21/2022 has been entered.  Claims 41-60 are pending.  Claims 1-40 and 61-200 have been previously cancelled without prejudice.  Claims 41, 55 and 60 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 41-60 are rejected under 35 U.S.C. 103 as being unpatentable over Seeman, US Patent Application Publication No. US 2021/0279228 A1, in view of Bansal et al. (Bansal), US Patent No. 11/270,603 B1, and further in view of Khorana et al. (Khorana), US Patent Application Publication No. US 2021/0342522 A1.

As to independent claim 41, Seeman discloses a non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform operations for causing disability-related changes in website presentations across multiple browsing sessions, the operations comprising:
during a first website browsing session having an associated set of default values for display parameters, receiving a web accessibility profile selection associated with a particular disability, the web accessibility profile selection having an associated set of disability profile values for the display parameters, the disability profile values differing from the default values (paragraph [0029]: a user can may enter the personalization data to create a personal profile (web accessibility profile selection) via a series of web pages provided by the personalization service server; paragraphs [0042]-[0049] and Figures 4A-4C: the user can create a profile by selecting a particular disability such as hearing impaired, seeing impaired, memory issues, cognitive disability (Figure 4B), and the user can specify settings for display parameters of the particular selected disability (Figure 4C));
based on the web accessibility profile selection, changing the default values for the display parameters to the disability profile values to thereby cause, during the first website browsing session, a website to be accessible to a user with the particular disability (paragraph [0031]: personalize content (website) from the content server based on the personalization file to accommodate the user’s disability;
causing to be stored in memory in association with the user, the web accessibility profile selection (paragraph [0030]: based on the received personalization data, the personalization engine generates an extension for the web browser of the client computer (of the user), wherein the extension is one type of personal file a personalization engine may generate, and provides the extension to the client computer, where it is installed on the browser);
during a second website browsing session of the user, performing a lookup in memory of the web accessibility profile selection of the user (paragraphs [0031] and [0037]: after the personalization file is stored at the browser of the client computer, the client computer can use the personalization file to personalize the content (websites/webpages) it receives from a content server); and
applying the web accessibility profile selection during the second website browsing session to thereby cause the second website browsing session to be accessible to the user with the particular disability (paragraphs [0031] and [0037]: after the personalization file is stored at the browser of the client computer, the client computer can use the personalization file to personalize the content (websites/webpages) it receives from a content server.).
Seeman discloses in paragraph [0026] that the client computer sends a request 18 for content (website/webpage) through the Internet to a content server, which may be a news site (first website/webpage) or customer support site (second website/webpage), the content server responds to the user’s request by sending the requested content through the Internet to the client, and the user visits the requested content (first or second website/webpage) using a web browser residing on the client computer, where the extension (generated from personalization data) is installed on the web browser (paragraph [0031]).  Thus, one of ordinary skill in the art would acknowledge that once the extension (generated from personalization data) is installed on the web browser of the client computer, any websites/webpages requested at the client computer will use the extension (because it already installed) to personalize the websites/webpages based on the personalization file, that is, using the extension to accommodate the user’s disability (paragraph [0031]).  Therefore, the step of “performing a lookup in memory of the web accessibility profile selection of the user” must be included.
To support Examiner’s interpretation, Bansal discloses a system and method for providing a webpage dynamically generated based on a disability of a user (Abstract).  Bansal further discloses in col. 18, lines 17-32 and Figure 3 a flow chart of a method for providing a webpage dynamically generated based on a disability of a user, wherein one or more steps 302-316 of the method may be implemented in the form of software instructions 128 and 132 stored on memories that when run by one or more processors to perform steps 302-316, and the method may be performed by system 100 including a server, a user device, processors, disability recognition engine, template generation engine, and disability recognition model.  Bansal further discloses in col. 18, line 33 – col. 19, line 5 that the disability recognition model sends a request to the server to modify or generate the webpage based on the particular disability of the user, the template generation engine determines whether the particular disability of the user exists in the disability type database.  Bansal further discloses that when the template generation engine determines whether the particular disability exists in the disability type database, if a user with the same particular disability has previously visited the web page, and thus the template generation engine has already dynamically generated a template of the web page for that user with same particular disability.  Bansal further discloses in col. 19, lines 32-62 that the template engine chooses a previously dynamically generated template of the web page for the particular disability from the template repository and modifies the webpage based on the generated template and displays the dynamically modified webpage on the web browser on the user device.  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Seeman to include “performing a lookup in memory of the web accessibility profile selection of the user” as taught by Bansal for the purpose of allowing the computer to modify the webpage using the existing generated template instead of generating a new one, which is inefficient.
Seeman and Bansal, however, do not disclose receiving a web accessibility profile selection associated with a particular disability via an accessibility GUI.
In the same field of endeavor, Khorana discloses methods, systems, and devices for dynamic accessibility compliance of a website (Abstract).  Khorana further discloses the method includes identifying a request to load a web page on a web browser, identifying a request from source code of the web page to retrieve web content, integrating an accessibility widget within the web content based on identifying the request from the source code to retrieve the web content, displaying the web content amongst page content of the web page, and modifying at least one of the one or more aspects of the web content based on a user profile associated with the accessibility widget (Abstract).  Khorana further discloses displaying the web content may include operations, features, mans, or instructions for displaying an interactive user interface of the accessibility widget that may be configured to open a menu of the accessibility widget, where the menu includes setting of the user profile (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Seeman and Bansal to include receiving a web accessibility profile selection associated with a particular disability via an accessibility GUI, as taught by Khorana for the purpose of providing accessibility compliance dynamically for web content accessed via an Internet browser.

As to dependent claim 42, Seeman discloses wherein during the second website browsing session, a display of the website is automatically modified to conform with the particular disability of the user without manually receiving a selection of the web accessibility profile during the second website browsing session (paragraphs [0026], [0031]).

As to dependent claim 43, Seeman discloses wherein the first website browsing session and the second website browsing session involve the same website (paragraphs [0026], [0031]).

As to dependent claim 44, Seeman discloses wherein applying the web accessibility profile selection during the first website browsing session changes a first visual presentation displayed on the website, and applying the web accessibility profile selection during the second website browsing session changes a second visual presentation of displayed on the website (paragraphs [0026], [0031]).

As to dependent claim 45, Seeman discloses wherein the first website browsing session and the second website browsing session involve differing websites (paragraphs [0026], [0031]).

As to dependent claim 46, Seeman discloses wherein applying the web accessibility profile selection during the first website browsing session changes a first visual presentation of the first website, and applying the web accessibility profile selection during the second website browsing session changes a second visual presentation of the second website (paragraphs [0026], [0031]).

As to dependent claim 47, Seeman discloses wherein the memory is associated with a computing device used by the user to access the website (paragraphs [0031], [0037], [0040]).

As to dependent claim 48, Seeman discloses wherein the memory is associated with a remote server configured to store web accessibility profiles of multiple users (paragraph [0040]).

As to dependent claim 49, Seeman discloses wherein the operations further include, during the first website browsing session, receiving a profile customization selection to personalize a presentation of the website and thereby address specific accessibility needs of the user, and applying the web accessibility profile selection and the profile customization selection during the second website browsing session (paragraphs [0029], [0042]-[0049]).

As to dependent claim 50, Seeman and Bansal disclose wherein the profile customization selection is configured to cause a supplemental change in a display parameter included in a group of display parameters associated with the selected web accessibility profile (Seeman, paragraphs [0048]-[0049]; Bansal, col. 2, lines 19-40).

As to dependent claim 51, Seeman and Bansal disclose wherein the profile customization selection is configured to cause a supplemental change in a display parameter excluded from a group of display parameters associated with the selected web accessibility profile (Seeman, paragraphs [0048]-[0049]; Bansal, col. 2, lines 19-40).


As to dependent claim 52, Seeman discloses wherein the web accessibility profile selection is associated with at least a first predefined value of a first display parameter addressing a first aspect of the particular disability of the user and a second predefined value of a second display parameter addressing a second aspect of the particular disability of the user (Figure 4C).

As to dependent claim 53, Seeman and Bansal disclose wherein during the second website browsing session and prior to applying the web accessibility profile selection, the operations further include determining whether a user associated with the second website browsing session is a same user that made the web accessibility profile selection during the first website browsing session (Seeman, paragraph [0031]; Bansal, col. 18, line 17 – col. 19, line 5).

As to dependent claim 54, Seeman and Bansal disclose wherein, upon determining that the first and second website browsing sessions are associated with the same user, applying the web accessibility profile selection without user intervention, and upon determining that the first and second website browsing session are associated with different users, apply the associated set of default values for display parameters (Seeman, paragraph [0031]; Bansal, col. 18, line 17 – col. 19, line 5).

As to dependent claim 56, Seeman and Bansal disclose wherein the web accessibility profile selected during the first website browsing session is a vision impairment profile, and during the second website browsing session the method includes automatically increasing content scaling and increasing display intensity to address accessibility needs of the user (Seeman, Figures 4B-4C; Bansal, col. 4, lines 21-48).

As to dependent claim 57, Seeman and Bansal disclose wherein the web accessibility profile selected during the first website browsing session is a cognitive disability profile and during the second website browsing session the method includes automatically highlighting titles and actionable objects to address accessibility needs of the user (Seeman, Figures 4B-4C; Bansal, col. 4, lines 21-48).

As to dependent claim 58, Seeman and Bansal disclose wherein the web accessibility profile selected during the first website browsing session is an epilepsy-safe profile and during the second website browsing session the method includes automatically decreasing display intensity and limiting animation movement on a display to address accessibility needs of the user (Seeman, Figures 4B-4C, paragraph [0039]; Bansal, col. 4, lines 21-48).

As to dependent claim 59, Seeman and Bansal disclose wherein the web accessibility profile selected during the first website browsing session is a neurodevelopmental disorder profile and during the second website browsing session the method includes automatically increasing content scaling and limiting animation movement on a display to address accessibility needs of the user (Seeman, Figures 4B-4C, paragraph [0039]; Bansal, col. 4, lines 21-48).

Claims 55 and 60 are method and system claims, respectively.  Claims 55 and 60 contain similar limitations of claim 41.  Therefore, claims 55 and 60 are rejected under the same rationale.


Response to Arguments
Applicant’s arguments and amendments filed on 11/21/2022 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 41-60 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., receiving a web accessibility profile selection associated with a particular disability via an accessibility GUI) to the claims which significantly affected the scope thereof.  Please see the rejection above with newly cited prior art Khorana.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177